Citation Nr: 0025650	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer due to herbicide exposure.

2.  Entitlement to service connection for impotence secondary 
to residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to 
November 1955 and from January 1960 to December 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

REMAND

The appellant's Form DD 214 indicates that he was awarded the 
Republic of Vietnam Campaign Medal.  It also indicates that 
he served in Indochina or Korea for 100 days after August 5, 
1964.

A service medical record, dated on July 6, 1972, notes that 
the appellant had recently returned to Japan from Thailand.  
A July 12, 1972 record notes that the appellant was in Japan 
from temporary duty in Thailand.  It was noted that the 
appellant was returning to Thailand in the morning.

An April 14, 1998 statement from the National Personnel 
Records Center (NPRC) states that the appellant's service 
personnel records do not indicate service in the Republic of 
Vietnam.

A May 1, 1998 letter from the RO to appellant states, 
"Review of your military personnel records does indicate you 
served in the Republic of Vietnam during the Vietnam Era."  
The letter also states that the only foreign service 
indicated by the appellant's service personnel records was in 
Hawaii from October 1952 to August 1955, in Greenland from 
October 1963 to October 1964, and in Japan from July 1970 to 
October 1972.

In a May 1998 statement, the appellant averred that from 
April to September 1972 he was delegated to duties in 
Southeast Asia to facilitate equipment and supply removal 
from Da Nang, Vietnam to other locations in Vietnam and for 
forwarding to out of country sites in Thailand and elsewhere.  
He stated that he was assigned from Japan and returned to 
Japan on completion of his assignment.

In his April 1999 notice of disagreement, the appellant 
asserted that his DD-214 demonstrated that he received the 
Republic of Vietnam Campaign Medal and that that medal was 
awarded for time served in Southeast Asia.  He added that 
there were no official orders for that award.  He noted that 
the May 1, 1998 letter from the RO stated that he had served 
in the Republic of Vietnam during the Vietnam era.  He 
contended that the sequence of his Officer Effectiveness 
Reports (OERs) demonstrated that he had served temporary duty 
(TDY) from April to September 1972.

In his May 1999 substantive appeal, the appellant contended 
that his DD-214 indicated that he had received the Republic 
of Vietnam Campaign Medal.  The appellant contended that the 
May 1, 1998 letter from the RO acknowledged his service in 
the Republic of Vietnam.

A May 19, 1999 letter from the RO to the appellant indicated 
that the May 1, 1998 letter from the RO erroneously omitted 
the word "not" preceding the word "indicate" from the 
sentence, "Review of your military personnel records does 
indicate you served in the Republic of Vietnam during the 
Vietnam Era."

The Republic of Vietnam Campaign Medal (RVCM) is awarded to 
those personnel who (1) served in Vietnam for 6 months during 
wartime; or, (2) served outside the geographical limits of 
Vietnam and contributed direct combat support to the Republic 
of Vietnam Armed Forces for 6 months; or, (3) served in the 
Republic of Vietnam or outside its geographical limits, while 
contributing direct combat support to the Republic of Vietnam 
Armed Forces, for less than 6 months but were wounded, 
captured, or killed; or, (4) were assigned in Vietnam on 
January 28, 1973, and had served at least 60 days in Vietnam 
during the period from January 29, 1973, to March 28, 1974.  
See Air Force Regulation 900-48,  6-36.

A careful review of the appellant's claims folder 
demonstrates that further development of this case is 
necessary.  The service medical records and DD-214 discussed 
above, while not necessarily indicating that the appellant 
served in the Republic of Vietnam, do indicate that he had 
foreign service other than the service noted by the RO in 
Japan, Greenland, and Hawaii.  The appellant's own statements 
are ambiguous as to whether he is claiming that he served in 
the Republic of Vietnam or claiming that he was exposed to 
herbicides in connection with transportation of materials to 
or from Vietnam.  He never states explicitly that he served 
in the Republic of Vietnam.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should ask the appellant to 
state whether he served in the Republic 
of Vietnam.  He should be asked to 
provide the dates of such duty, the names 
and locations of installations to which 
he was sent, and should be asked to 
identify the unit to which he was 
attached, to identify other units present 
an any installation while he was there, 
the purpose of the temporary duty, and he 
should indicate whether he was sent 
alone, or in a group, or whether he was 
attached to a group during the duty.  The 
RO should explain to the appellant that 
his statements currently of record are 
ambiguous and that direct responses, 
rather than additional photocopies of 
prior statements and letters, are 
necessary.

2.  If and only if the appellant responds 
that he had service in the Republic of 
Vietnam, the RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, to 
request whether it has any information 
available which might assist in verifying 
whether the appellant's claim that he 
served on temporary duty in Vietnam.  The 
RO should provide USASCRUR with a summary 
of the appellant's contentions and 
information as to when he may have been 
on temporary duty in Vietnam.

3.  If and only if the appellant responds 
that he had service in the Republic of 
Vietnam, the RO should also ask the Air 
Force Military Personnel Center 
(AFMPC/DPMASA), Randolph Air Force Base, 
TX 78150-6001, or any other appropriate 
activity within the Air Force, to provide 
information as to how it was determined 
that the appellant qualified for the 
RVCM, and to determine whether the 
service department has any available 
information which would assist in 
verifying the appellant's claim that he 
served temporarily in Vietnam even though 
not officially stationed there.  In 
particular, the RO should ask whether 
there are any daily or other reports 
similar to Morning Reports used in the 
other services (but discontinued by the 
Air Force in 1964) to reflect daily 
personnel actions or personnel duty 
stations, or whether there would be 
records of the appellant's transportation 
on temporary duty assignments.  The RO 
should also request information as to how 
it was determined that the appellant had 
service in Indochina or Korea.

4.  If and only if the appellant responds 
that he had service in the Republic of 
Vietnam, the RO should request from the 
NPRC unit rolls for the 475th AB Wing, 
Yokota Air Base Japan, for the applicable 
period, to include any temporary duty 
orders and finance and accounting 
documents, that would verify the 
appellant's claim that he served TDY in 
the Republic of Vietnam.  


5.  After completion of the above actions 
and any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the appellant's claims can be granted.  
The RO's review should include 
consideration of all applicable laws and 
regulations, including those applicable 
to secondary service connection claims 
and claims based on exposure to herbicide 
agents.  If the decision remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
appellant and his representative should 
then be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review.  The Board intimates no opinion as to the 
eventual determination to be made.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




